Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Telephone 215.564.8000 Fax 215.564.8120 www.stradley.com June 22, 2010 Board of Trustees Templeton Capital Accumulator Fund 500 East Broward Boulevard, Suite 2100 Fort Lauderdale, Florida 33394-3091 Board of Directors Templeton Growth Fund, Inc. 500 East Broward Boulevard, Suite 2100 Fort Lauderdale, Florida 33394-3091 Re: Agreement and Plan of Reorganization (the “Plan”) dated as of December 7, 2004, by and between Templeton Capital Accumulator Fund, a statutory trust created under the laws of the State of Delaware (“Acquired Fund”), and Templeton Growth Fund, Inc., a corporation organized under the laws of the State of Maryland (“Acquiring Fund”) Ladies and Gentlemen: You have requested our opinion concerning certain federal income tax consequences of the reorganization of the Acquired Fund (the "Reorganization"), which will consist of: (i)the acquisition by the Acquiring Fund of substantially all of the property, assets and goodwill of the Acquired Fund in exchange solely for full and fractional Class A shares of common stock, par value $1.00 per share, of the Acquiring Fund (the “Acquiring Fund Shares”), which are voting securities; (ii) the distribution of the Acquiring Fund Shares to the shareholders of the Acquired Fund (the shares of the Acquired Fund, the “Acquired Fund Shares”) according to their respective interests in the Acquired Fund in complete liquidation of the Acquired Fund; and (iii) the dissolution of the Acquired Fund as soon as is practicable after the closing (the “Closing” and the date of closing the “Closing Date”), all upon and subject to the terms and conditions of the Plan. In rendering our opinion, we have reviewed and relied upon: (a) a copy of the executed the Plan, dated as of December 7, 2004; (b) the proxy materials provided to shareholders of the Acquired Fund in connection with the Special Meeting of Shareholders of the Acquired Fund held on May 5, 2005; (c) certain representations concerning the Reorganization made to us by the Acquired Fund and the Acquiring Fund in a letter dated June 22, 2010 (the “Representation Letter”); (d) all other documents, financial and other reports and corporate minutes we deemed relevant or appropriate; and (e) such statutes, regulations, rulings and decisions as we deemed material in rendering this opinion. In our examination, we have assumed the genuineness of all signatures, the legal capacity of all natural persons, the authenticity of all other documents submitted to us as originals, the conformity to original documents of all documents submitted to us as certified, conformed or photostatic copies and the authenticity of the originals of such copies. All terms used herein, unless otherwise defined, are used as defined in the Plan. For purposes of this opinion, we have assumed that the Acquired Fund, on the Closing of the Reorganization, satisfies, and immediately following the Closing, the Acquiring Fund will continue to satisfy, the requirements of Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”), for qualification as a regulated investment company. Based on the foregoing, and provided the Reorganization is carried out in accordance with the applicable laws of the State of Delaware and State of Maryland, the terms of the Plan and the statements in the Representation Letter, it is our opinion that: 1.
